          Case 4:20-cr-00078-BMM Document 28 Filed 04/21/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                       CR 20-78-GF-BMM

              Plaintiff,

    vs.                                         FINAL ORDER OF FORFEITURE

LEONARD JAMES HILTON,

              Defendant.


         THIS MATTER comes before the Court on the United States’ Motion for

Final Order of Forfeiture. Having reviewed said motion, the Court finds:

         1.    The United States commenced this action pursuant to 18 U.S.C.

§ 924(d), and Rule 32.2, Federal Rules of Criminal Procedure.

         2.    A Preliminary Order of Forfeiture was entered on March 16, 2021.

(Doc. 23).

         3.    All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Docs. 25,

25-1).

         4.    It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d), and Rule 32.2, Federal Rules of Criminal Procedure.




                                            1
          Case 4:20-cr-00078-BMM Document 28 Filed 04/21/21 Page 2 of 2




      IT IS ORDERED:

      THAT the Motion for Final Order of Forfeiture is GRANTED;

      THAT judgment of forfeiture of the following property shall enter in favor

of the United States pursuant to 18 U.S.C. § 924(d), and Rule 32.2, Federal Rules

of Criminal Procedure, free from the claims of any other party:

             HS Produkt, model XD45, .45 caliber pistol, with serial number
              XD611574; and

             9 rounds of assorted ammunition, .45 caliber.

      THAT the United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 21st day of April 2021.




                                          2
